                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


 BRANDON CALLIER,                                §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §            EP-20-CV-00235-DCG
                                                 §
 UNITED DEBT SETTLEMENT, LLC                     §
 and JOHN DOES 1-4,                              §
                                                 §
                Defendants.                      §

                                  ORDER TO SHOW CAUSE

       On this day, the Court sua sponte considered the above-captioned case. Pro se Plaintiff

Brandon Callier (“Plaintiff”) brought this lawsuit against Defendants United Debt Settlement,

LLC (“UDS”) and John Does 1-4 for violations of the Telephone Consumer Protection Act

(“TCPA”) and the Texas Business and Commerce Code § 305.053. Compl. at 5–13, ECF No. 1.

       Although Plaintiff’s complaint and summons were duly served on Defendant UDS on

September 14, 2020, Defendant UDS failed to appear by October 5, 2020, as required by law.

See ECF No. 3. On October 19, 2020, Plaintiff filed his first “Motion for Default Judgment”

(ECF No. 6) solely against Defendant UDS, but the Court denied it without prejudice because

Plaintiff had not attached a proper certificate of service to his motion. See ECF No. 7.

       On October 21, 2020, the Court granted Plaintiff leave to re-file his motion for default

judgment so that he could attach the proper certificate of service pursuant to Rule 5 of the

Federal Rules of Civil Procedure, among other requirements. Id. Five days later, Plaintiff filed

his second “Motion for Default Judgment” (ECF No. 9) solely against Defendant UDS in

accordance with the Court’s October 21st Order. However, to date, the record reflects that
Plaintiff has still not properly identified Defendants John Does 1-4 nor effectuated service of

process upon them.

       When “one of multiple defendants has defaulted, ‘judgment should generally not be

entered against the defaulting defendant until the matter has been adjudicated as to all

defendants,’ especially in situations where several defendants are alleged to be jointly liable.”

Bank of Am., NA v. Vandenburg, 3:18-CV-3416-X, 2020 WL 1640344, at *2 (N.D. Tex. Apr. 2,

2020) (quoting Underwriters at Lloyds, Syndicate 4242 v. Turtle Creek Partnership, Ltd., No.

4:14-CV-702, 2010 WL 5583118, at *2 (S.D. Tex. Feb. 26, 2019)). In other words, “until

[Defendants John Does 1-4 are] properly served,” [Plaintiff] “cannot obtain a default judgment”

against them. Thompson v. Johnson, 348 F. App’x. 919, 923 (5th Cir. 2009) (per curiam)

(citations omitted); see also Sigler v. Doe, No. 10-cv-01794-LTB-BNB, 2011 WL 4829686, at

*1 (D. Colo. Sept. 22, 2011) (“Until a defendant is properly identified and served, a defendant

has no duty to answer or otherwise respond to a complaint. Because the Doe defendants have no

duty to plead until they are properly identified and served, entry of default judgment against

them prior to service is improper.” (citations omitted)), rec. accepted, 2011 WL 4829482 (D.

Colo. Oct. 12, 2011).

       Accordingly, IT IS ORDERED that pro se Plaintiff Brandon Callier SHALL SHOW

CAUSE in writing on or before November 11, 2020, whether he intends to continue pursuing

his claims against the unidentified Defendants John Does 1-4 or whether, by having filed his

second “Motion for Default Judgment” (ECF No. 9), he intends to voluntarily dismiss his claims

against them so that the Court may properly enter default judgment in this case solely against

Defendant UDS, if warranted.




                                                -2-
FAILURE TO RESPOND TO THIS ORDER BY NOVEMBER 11, 2020, MAY RESULT

IN DISMISSAL OF ALL OF PLAINTIFF’S CLAIMS AGAINST DEFENDANTS JOHN

DOES 1-4.1

        So ORDERED and SIGNED this 4th day of November 2020.



                                                      ____________________________________
                                                      DAVID C. GUADERRAMA
                                                      UNITED STATES DISTRICT JUDGE




        1
          See McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (stating that a district court
has inherent authority to dismiss an action sua sponte for failure to prosecute or to comply with a court
order).


                                                    -3-
